Title: To Thomas Jefferson from Madame d’Houdetot, 26 August 1788
From: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’
To: Jefferson, Thomas


          
            Eaubonne Le 26. aoust 1788.
          
          Recevés, Monsieur, mon Compliment bien sincere sur L’Evennement qui decide votre Constitution Et sur L’Esperance qui suit que vous serés Les peuples Les plus heureux Et Les mieux gouvernés Du Globe. C’est une Consolation pour ceux meme qui sont loin D’un pareil Bonheur. Une Lettre D’amerique Viens de M’aprendre Cette heureuse nouvelle Et La joye que L’adhésion de la Virginie a causé a Newyorck. Comme Citoyene de Votre paÿs j’ay Droit de prendre part a Cette joye, Et Comme particulierement attachée a Votre Bonheur Et a Vos succès, j’En ay Encore Bien Davantage. Le Respectable Docteur n’a plus qu’à dire son nunc Dimittis Et termine par Le plus heureux Des Evennemens sa longue Et Illustre Carriere. C’est le Sceau De L’Esprit De Sagesse, De Raison, D’humanité Et de Lumieres qui Caracterise Les principales têtes de Vos nouveaux Etats Et si tout n’Est pas parfait Dans Le plan Reçu, La Sagesse qui a fait sentir La necessité D’En avoir un, fournira Des Lumieres pour perfectionner Celuy qu’on Viens D’adopter. Si je Revenais au Monde, je ne Connaist que Deux paÿs ou je voulusse a present Recommencer ma Vie, Vous Et La Suisse. Il y a Bien Longtems que je n’ay Eû  Le plaisir de Vous voir, mais Rien ne peut alterer Le Desir que j’En Conserve Et Les Sentimens D’attachement Et D’Estime que Vous m’avés inspirés. Je suis à Eaubonne jusqu’à la fin du mois; je passe De La a Sannois qui n’En Est que Deux pas, Et j’y Resterés jusqu’a La My Septembre que je ferés Encore une course De quelques jours pour venir me fixer a Sannois jusqu’a La St. Martin, Ensuite a Eaubonne jusqu’au premier Decembre. Je Vous Confie Cette Marche Dans L’Esperance que Vous pourrés Dans Cet intervale, soit a Eaubonne, soit a Sannois, me Donner quelques momens. Le Maitre D’Eaubonne En serait tres flatté Et Vous Scavés, Monsieur, Le prix que j’attache au plaisir de Vous Voir. Voulés vous Bien faire passer Cette Lettre a Mr. franklin. Je ne scay plus Comment Ecrire Depuis La supression Des paquets Bots,
          
            
              La Ctesse d’houdetot
            
          
          
            Vos Etats ont Ressemblé jusqu’a present a Des Membres Eparts qu’on Viens De Rassembler pour En faire une Belle Statüe. Je souhaite qu’elle Devienne un jour Celle De L’Apollon Du Belvedere.
          
        